Citation Nr: 1754293	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from March 15, 2011 to April 17, 2016, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) to include a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to July 1981, December 1984 to May 1985, January to July 1991, February 2003 to June 2004, and from June 2004 to November 2005.   

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  In an April 2017 supplemental statement of the case, the Veteran was granted a 50 percent disability rating for PTSD effective from April 18, 2016. 

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in March 2015 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD symptoms, to include anger, irritability, nightmares, depression, and intrusive thoughts, have caused an inability to maintain substantial gainful employment, but have not caused total social impairment as evidenced by his positive relationships with his son and mother, and his ability to travel to visit others and to vacation. 



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no higher, for posttraumatic stress disorder (PTSD) have been met. 38 U.S.C.§§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for a total disability rating based on unemployability due to service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

PTSD is rated by applying the criteria in 38 C.F.R. Â§ 4.130, Diagnostic Code (DC) 9411. The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings. 

The Board finds that a 70 percent, and no higher, is warranted for the entirety of the period on appeal.  The Board finds that a 100 percent rating is not warranted for any period on appeal because the evidence, described in more detail below, is against a finding that the Veteran's symptoms rise to the level of a 100 percent rating.  The Board finds that the Veteran's symptoms, which have fluctuated between a 30 percent and 70 percent rating, have never caused total occupational and social impairment.  In giving the benefit of the doubt to the Veteran, and in consideration that symptoms may wax and wane but may not always totally dissipate, the Board finds a 70 percent for the entire period on appeal is warranted. 

In finding that a 100 percent rating is not warranted, the Board notes that the numerous clinical records reflect that although the Veteran had an anxious and sad mood and complained that the holidays are a painful time for him as they remind him of his service experiences; he had good eye contact, spontaneous and coherent and relevant speech, no gross thought disorder, no symptoms of psychosis, no suicidal or homicidal ideations, plans, nor intent; good reality testing, intact abstract and calculating abilities, good insight, good judgment, good past memory, good recent memory, that he was oriented times three, and that he was taking his medication which he found to be helpful most, but not all, of the time (e.g. see March, April, June, and August 2011; May, June, August, November, and December 2012; January, February, April, and December 2013; April, July, September, October, November, and December 2014; February, May, June, July, October, and November 2015; January, February, March, April, May, July, September, October, November, and December 2016; and March 2017 VA records.)  Thus, the evidence is against a finding of total impairment. 

In addition, a June 2011 VA examination report reflects that the examiner found that the Veteran warranted a GAF score of 50 and that his symptoms were only moderate in severity.  An April 2013 VA examination report reflects that the examiner considered all of the Veteran's reported symptoms, whether in the rating criteria or not, found that his psychiatric condition would not prevent employment despite the Veteran's complaints of annoyance and irritability with employment, and assigned a GAF Score of 65.  The examiner also found that the Veteran's symptoms could best be summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  A May 2016 VA examination report reflects the opinion of the examiner that the Veteran's symptoms caused only occupational and social impairment with reduced reliability and productivity.

The evidence, when taken as a whole, does not support a finding of total social impairment.  While the Veteran has asserted that he sleeps with a knife in his basement where he feels safe, prefers to isolate himself, has marital problems to include a separation, and frightens his son with his anger, the evidence also reflects that he has been able to have enjoyable and/or appropriate socializing.  The Veteran has been found by an examiner to be able to engage in most recreational activities that do not tax his orthopedic problems (April 2013 VA examination report), and the record, as noted below, supports socializing.  

The Veteran had his mother visit for several months to the enjoyment of the family (January 2013, February 2013), vacationed in another state (Pennsylvania - September 2011), traveled to his son's graduation from boot camp in another state (Georgia - December 2014), took his son swimming several days a week, went to a gym five days a week (August 2012), traveled to Hawaii to see his son (January 2016), and socialized with other veterans (November 2013, March 2016).  

One of the Veteran's sons has visited him (June 2015), the Veteran takes advantage of warm weather by being more active out of the house (March 2016) and doing projects around the house before the winter season sets in (July 2016).  He has noted that he was proud of his son's accomplishments in the military (March 2016), and had a pleasant Thanksgiving holiday which he celebrated with other veterans at the chapter of a Veteran's organization, and at home with his wife.  He also had a pleasant Christmas holiday at home with his family, to include his son who came home from Hawaii (June 2015).

The Board also acknowledges the December 2013 GAF score of 41 and the October 2014 correspondence from Dr. J. Falcon in which he states that the Veteran has several symptoms to include intrusive thoughts, long sleepless nights due to intense and vivid nightmares, panic attacks, depressive and anxious moments, feelings of anger and irritability which have led to social isolation, that he sleeps apart from his wife, and that his symptoms have caused conjugal strain on his marriage.  While the Board acknowledges that Dr. Falcon is the Veteran's treating provider and that Dr. Falcon has opined that the Veteran's PTSD has caused "extreme isolation avoidance of recreational and leisure activities", the Board notes, as discussed above, that the Veteran has continued to be able to travel, to include long distances to visit family and/or vacation, and maintain a positive relationship with one of his sons and with his mother.  Thus, despite the opinion of the treating provider as to "extreme isolation", the actual clinical records depict several social encounters which have been pleasant or enjoyable for the Veteran.

The Board has also considered the examples found in the rating criteria for a 100 percent rating and finds that the Veteran does not exhibit symptoms which would rise to the same level of severity.  He has not been found to have gross impairment in thought processes or communication, persistent delusions or hallucinations, or been shown to have grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Although the Veteran's clinician noted in October 2014 correspondence that the Veteran's "chronic feelings of anger and irritability have led to social isolation" and that he has "difficulty controlling his anger and is potentially explosive if exposed to a stressful situation," the Veteran's numerous treatment records from the clinician do not reflect specific incidents of fits of rage, violent outbursts, or legal troubles due to anger which have prevented him from maintaining all social relationships.

In sum, a 100 percent rating is warranted when there is both total occupational and social impairment.  The preponderance of the evidence reflects that the Veteran does not have total social impairment; thus, the Board need not address whether the Veteran has total occupational impairment.


Other Consideration

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is a high school graduate, has two years of college, has a degree in car mechanics, and has employment experience in manual labor. 

October 2014 correspondence from Dr. Falcon reflects his opinion that the Veteran is unemployable due to his PTSD symptoms.  Dr. Falcon stated that the Veteran is unable to work as a consequence of his "severe anxiety panic attacks, uncontrollable anger spells, and potentially explosive behavior."  Dr. Falcon noted that the Veteran has been under his care since 2009 and that the severity of his symptoms would interfere with his ability to maintain gainful employment and that he has been advised to stop working due to his inability to tolerate anxiety and to prevent potentially explosive behavior.  The Veteran has also stated that he has become angry at his former employer and has assaulted one of them.

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board finds that a TDIU is warranted for the rating period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

A 70 percent rating, and no higher, is granted subject to the rules and regulations governing payment of monetary awards.

A TDIU is granted subject to the rules and regulations governing payment of monetary awards.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


